DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/IS2017/050010 filed on June 19, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Iceland on June 20, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendment filed on October 19, 2020 amending claim 1 and canceling claims 13-15, 20 and 21 has been entered.  Claims 2 and 16-19 were previously canceled.  Claims 1, 3-12 and 22-24 are currently being examined as they read on the elected species of glycerol monocaprate (monocaprin) as a species of an anti-microbiologically active lipid. 

Response to Arguments
Due to Applicant’s amendments to claim 1, which recites that the ethanol concentration is from about 0.02 to 3%, the previous rejection under 35 USC 102(a)(1) 
Due to Applicant’s amendments to claim 1, which recites that the ethanol concentration is from about 0.02 to 3%, the previous rejection under 35 USC 103 over Kabara in view of Gizurarson et al. is hereby withdrawn.  Kabara teaches formulations comprising an alcohol such as ethanol at a highly preferred level of about 5 to about 10% and therefore the ethanol concentration of the formulation of Kabara is outside the range of the formulation currently claimed. Applicant’s arguments with respect to said rejection have been fully considered but are moot in view of the withdrawal of the rejection.
The previous double patenting rejection is hereby maintained and reproduced below as Applicant has not filed an appropriate terminal disclaimer nor put forth any persuasive arguments for traversal.  It is noted that Applicant will file an appropriate terminal disclaimer once allowable claims are identified.
Applicant's arguments filed October 19, 2020 with respect to the rejection under 35 USC 102(a)(1) over Thormar et al. have been fully considered but they are not persuasive. Applicant argues that the claims of the instant application are drawn to a pharmaceutical formulation and Thormar et al. does not teach a pharmaceutical formulation but instead teaches a disinfecting formulation used to disinfect surfaces.
In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claims of the instant application are drawn to a pharmaceutical antimicrobial formulation comprising an antimicrobiologically active lipid in a concentration in the range from about 0.01 to about 5%, ethanol in a concentration in the range from about 0.2 to 3% and a physiologically acceptable vehicle.  Therefore any prior art which discloses a formulation comprising the same components in the same amounts as claimed will inherently be a pharmaceutical antimicrobial formulation as claimed and thus anticipate the claims.  
In the instant case, Thormar et al. specifically discloses a diluted composition comprising preferably about 1-20 mM (0.025%-0.5%) of monocaprin (glycerol monocaprate) which will generally contain preferably about 0.1-1.0% ethanol that is In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Applicant further argues that the claimed invention is founded on the surprising synergistic antimicrobial activity of the claimed formulation as evidenced in examples 1 and 2 of the instant specification.  Applicant argues that the combined formulation has improved activity over the separate active ingredients.  
This argument is found not persuasive since Applicant’s evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).  
Moreover, Applicant’s data does not represent unexpected results since "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  In the instant case, the prior art teaches that monocaprin is antimicrobial, and furthermore, it is known in the art that ethanol is also antimicrobial.  statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.). 

In addition, a new rejection under 35 USC 103, necessitated by Applicant’s amendments to the claims is detailed below.
This action is made FINAL.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/311,776 (U.S. Publication No. 2019/0209511 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claim of copending ‘776 and the cited claims of the instant application are substantially overlapping in scope and thus not patentably distinct.
Claims 1, 3-12 and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising an anti-microbiologically active lipid in a concentration in the range from about 0.01 to about 5% selected from the group consisting of glycerol monocaprate, glycerol monocaprylate, glycerol monolaurate, propylene glycol monocaprate, propylene glycol monocaprylate, propylene glycol monolaurate, glycerol dicaprin, glycerol dicaprylate, glycerol dilaurate, glycerol tricaprin, glycerol tricaprylate, and glycerol trilaurate, and any combination thereof, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle; and further comprising methoxy-polyethylene glycol represented by the formula I CH3-(O-CH2CH2)n-H, wherein n is an integer in the range from 1 to 25.
Claim 9 of copending ‘776 claim a pharmaceutical formulation for antimicrobial treatment through application to skin or mucosa, comprising an anti-microbiologically active lipid selected from the group consisting of glycerol monocaprate, glycerol monocaprylate, glycerol monolaurate, propylene glycol monocaprate, propylene glycol monocaprylate, propylene glycol monolaurate, glycerol dicaprin, glycerol dicaprylate, glycerol dilaurate, glycerol tricaprin, glycerol tricaprylate, glycerol trilaurate, CH3-(O-CH2CH2)n-H, wherein n is an integer in the range from 1 to 25, in an amount in the range from about 0.1 to about 60 wt%; one or more polyoxyethylene-glyceride in an amount in the range from about 0.1 to about 60%; and further comprising ethanol in a concentration in the range of from about 0.2 wt% to about 3 wt%.
Thus the cited claims of the instant application would be anticipated over claim 9 of copending ‘776.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 11, 12 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thormar et al. WO 2006/064520 A1 (Provided on IDS dated December 20, 2018).
Claims 1, 3, 4, 9, 11, 12 and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising glycerol monocaprate (monocaprin) in a concentration in the range from about 0.01 to about 5%, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle.
Thormar et al. teaches stable concentrated anti-bacterial emulsions of monocaprin in water which are microbicidal upon dilution (abstract).  Thormar et al. specifically teaches preparing concentrated emulsions of monocaprin solubilized in ethanol and further teaches that these emulsions are diluted with tap water to a concentration as low as 1 mM (0.025%) and preferably in a range of about 1-20 mM (0.025%-0.5%) of monocaprin (page 6 lines 1-23).  Thormar et al. further teaches the diluted formulation of monocaprin will generally contain about 0.04-1.5% of ethanol and preferably about 0.1-1.0%, such as 0.2%, 0.4% or 0.5% (page 6 lines 30-31).  Thormar et al. further teaches the emulsions are prepared with a polysorbate (emulsifier) (page 6 lines 34-35).
Thus the cited claims of the instant application are anticipated since Thormar et al. discloses a diluted composition comprising preferably about 1-20 mM (0.025%-0.5%) of monocaprin (glycerol monocaprate) which will generally contain preferably about 0.1-1.0%, such as 0.2%, 0.4% or 0.5% ethanol that is diluted in a physiologically acceptable vehicle which is water.

Thus the cited claims of the instant application are rejected over the teachings of Komori et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, and 22-24 are rejected under 35 U.S.C. 103 Gizurarson et al. U.S. Publication No. 2008/0275030 A1 in view of Scholz et al. U.S. Publication No. 2005/0058673 A1.
Claims 1, 3-12, and 22-24 of the instant application claim a pharmaceutical antimicrobial liquid formulation comprising glycerol monocaprate (monocaprin) in a concentration in the range from about 0.01 to about 5%, dissolved or suspended in the formulation; ethanol in a concentration in the range from about 0.2 to 3%; and a physiologically acceptable vehicle; and further comprising methoxy-polyethylene glycol.
Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol such as methoxy-polyethylene glycol for administration of the therapeutic agent to the mammal, for example to the nasal membrane for intranasal administration (abstract).  
Gizurarson et al. teaches that the invention is based, in part, upon the discovery that the inclusion of one or more alkoxy-polyethylene glycols in a formulation provides certain advantages when the resulting composition is to be applied, for example, to a  In addition, formulations containing alkoxy-polyethylene glycols create less irritation (burning sensation) when applied to a mucosal surface, for example, a nasal membrane following nasal administration [0017]. In addition, when administered intranasally, the compositions of Gizurarson et al. minimize undesirable after taste (for example, a petroleum-like after taste) that can be associated with certain other excipients [0017]. 
Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol represented by Formula I:
R-O-(CH2CH2O)n-H, wherein, R is methyl, ethyl, n-propyl, isopropyl, or cyclopropyl; and n, which is the average number of oxyethylene repeating units, is a number in the range of from about 1 to about 25 [0018]-[0020].  Gizurarson et al. further teaches a liquid formulation for solubilizing a poorly soluble therapeutic agent, for example, a poorly soluble organic therapeutic agent comprising a poorly soluble therapeutic agent and an alkoxy-polyethylene glycol represented by Formula I: 
2CH2O)n-H, wherein, R is methyl, ethyl, n-propyl, isopropyl, or cyclopropyl; and n, which is the average number of oxyethylene repeating units, is a number in the range of from about 1 to about 25 [0021]-[0023].
Gizurarson et al. teaches the alkoxy-polyethylene glycol can comprise from about 0.1% (v/v) to about 80% (v/v), or from about 0.5% (v/v) to about 70% (v/v), of the composition [0036].  The therapeutic agent can comprise from about 0.001% (w/v) to about 20% (w/v) of the composition or from about 0.1% (w/v) to about 10% (w/v) of the composition [0036].
	Gizurarson et al. teaches the alkoxy-polyethylene glycol is methoxy-polyethylene glycol 350 (mPEG 350) or is methoxy-polyethylene glycol 550 (mPEG 550) or is methoxy-polyethylene glycol 750 (mPEG 750) [0045].  Certain, preferred alkoxy-polyethylene glycols include CarbowaxTM mPEG 350,CarbowaxTM mPEG 550 or CarbowaxTM mPEG 750, which are available commercially from Dow Chemical Company [0046].
Gizurarson et al. further teaches that other excipients may be used in the formulation in addition to the alkoxy-polyethylene glycol and the therapeutic agent, including absorption promoters, buffering agents, water absorbing polymers, alcohols, lipids, osmotic pressure controlling agents, pH-controlling agents, preservatives, propellants, surfactants, enzyme inhibitors, excipients for adjusting hydrophilic-lipophilic balance (HLB) and stabilizers [0059]-[0060].  Exemplary absorption promoters include pegylated caprylic-/capric glycerides and derivatives thereof, such as, Softigen and Labrasol [0061]. Exemplary alcohols include, for example, ethanol and isopropyl alcohol [0061].  Gizurarson et al. further teaches that although it is understood that the alkoxy-
Gizurarson et al. teaches that exemplary liquid compositions of the invention contain, for example, the active ingredient, 40% (v/v) to 70% (v/v) methoxy-polyethylene glycol (for example, mPEG 350), 0% (v/v) to 20% (v/v) polyethylene glycol (for example, PEG 400), 0% (v/v) to 10% (v/v) propylene glycol, and 0% (v/v) to 5% (v/v) ethanol. Other exemplary liquid compositions of the invention contain, for example, the active ingredient dissolved in 50% (v/v) to 70% (v/v) mPEG 350, 1% (v/v) to 4% (v/v) propylene glycol, and 1% (v/v) to 4% (v/v) ethanol [0068].

Gizurarson et al. does not teach monocaprin as an active ingredient. 
Scholz et al. teaches antimicrobial compositions, especially those useful when applied topically, particularly to mucosal tissues (i.e., mucous membranes), including a fatty acid ester, fatty ether, or alkoxide derivative thereof (abstract).  Scholz et al. teaches that the compositions provide effective topical antimicrobial activity and are accordingly useful in the treatment and/or prevention of conditions that are caused, or aggravated by, microorganisms (including viruses) (abstract).  Scholz et al. teaches that compositions provide effective topical antimicrobial activity and are accordingly useful in the local treatment and/or prevention of conditions that are caused, or aggravated by, microorganisms (including viruses, bacteria, fungi, mycoplasma, and protozoa) on skin 
Scholz et al. teaches that the compositions are useful for decolonizing at least a portion of the nasal cavities, anterior nares, and/or nasopharynx of a subject of microorganisms by contacting the nasal cavities, anterior nares, and/or nasopharynx with an antimicrobial composition in an amount effective to kill one or more microorganisms [0026].  Scholz et al. further teaches treating chronic sinusitis by 
Thus Scholz et al. teaches that antimicrobial lipids including glycerol monocaprate are suitable active ingredients for topical administration to mucosal membranes.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to include an antimicrobial lipid such as glycerol monocaprate as an antimicrobial active agent in the formulation of Gizurarson et al. since Gizurarson et al. et al. teaches formulations for delivery to mucosal membranes such as intranasal administration having improved properties and Scholz et al. teaches that glycerol monocaprate is an antimicrobial active agent which is administered to mucosal membranes such as intranasal administration.  Thus since glycerol monocaprate is administered to mucosal membranes such as intranasal administration, an ordinary skilled artisan would have been motivated to formulate glycerol monocaprate according to the teachings of Gizurarson et al. with a reasonable expectation of solubilizing glycerol monocaprate and preparing a less viscous formulation which causes less irritation to mucosal membranes because the amount of other potentially viscous and irritable excipients, for example, polyethylene glycol or propylene glycol, can be reduced or eliminated altogether, and therefore the lower viscosity formulations, when converted into droplets, for example, by a nasal sprayer during intranasal delivery, can produce a spray pattern optimized for delivering the therapeutic agent to the mucosal membrane.  In addition, the glycerol monocaprate 
With respect to claims 12 and 23-24 of the instant application, it would be within the skill of an ordinary artisan to determine the volume contained in a dosage unit such that optimal results are achieved.  Moreover, claims 12 and 23-24 are rendered obvious even though the prior art does not specifically disclose how much of the composition is in a dosage unit because any amount of the prior art composition is necessarily capable of being included in a dosage unit. Thus the cited claims of the instant application are drawn to a formulation and since the amount included in the dosage form does not materially change the formulation, or result in a structural difference between the claimed invention and the prior art, said limitation in the instant claims do not patentably distinguish the claimed invention from the prior art.  Furthermore, claims 12 and 23-24 are rendered obvious since the prior art clearly teaches formulating a nasal spray and Gizurarson et al. further teaches that the compositions are particularly useful in the intranasal delivery of a therapeutic agent and when the composition is applied to the nasal mucosa, the volume of the pharmaceutical composition applied typically is in the range of 1-1000 L, preferably not more than 700 L, more preferably 50-150 L per nostril, and most preferably about 100 L/nostril [0072].


Conclusion
Claims 2 and 13-21 are canceled.  Claims 1, 3-12 and 22-24 are rejected.  No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM